DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s submission filed on June 16, 2022. Claims 1, 10, 17 and 19 have been amended. 
Currently claims 1-20 are pending, and Claims 1, 10 and 19 are independent.  



Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
The objection to the Abstract is withdrawn in response to amendment in publication. 
The claim objection to claim 17 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
Applicant’s amendments to claim 1 are NOT sufficient to overcome the 35 U.S.C. § 35 U.S.C. § 112(f) interpretation and § 112 (b) rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 112(f) and § 112(b) rejection to claims 1-9 have been maintained
Applicant’s amendments to 1, 10, 17 and 19 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-20 has been maintained.


Response to Arguments
Applicant’s arguments field on June 16, 2022 have been fully considered but they are not persuasive.
In the Remarks on page 9, Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection that the Examiner is inconsistent with regards to what exactly in the claims constitutes the alleged abstract concept. Therefore, the rejection is not sufficiently clear and specific to provide Applicant notice of the reasons for ineligibility and enable Applicant to effectively respond. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. The Examiner identified specific limitations that recited the identified abstract idea as required by the Revised Guidance, see 84 Fed. Reg. at 54. 
As can be seen on page 8-9 of the previous Office Action, the Examiner has clearly and precisely pointed out all elements of the method claims that recite limitations determined to be mental steps, and also pointed out the additional elements do not integrate the abstract idea into a practical application. For example, claim 10 recites limitations of: “obtaining information about a first user, assigning the first user to an initial segment of users based on the information about the first user, determining whether the initial segment of users matches a segment of user defined as a variable segment, calculating a job engagement score for the first user, and re-assigning the first user to a final segment of users different than the initial segment of users, based on the calculated job engagement score for the first user”, are clearly abstract concepts that can be performed in the human mind, but for the recitations of “via a graphical user interface of the online network”, and “a machine learning algorithm”. The other limitations of “transforming the training data” is merely data manipulation, and a machine learning algorithm for training a look-alike machine learned model using the transformed training data is no more than training a generic model using a collection functions and data in some unspecified way without any technological implementation details, but instead linking the use of the judicial exception to a particular technological environment. See MPEP § 2106.05(e). The Supreme Court has repeatedly made clear that merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract.” Affinity Labs of Texas, LLC v. DirecTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016). Reciting machine learning is placing such learning in a computer context, offering no technological implementation details beyond the conceptual idea to use a machine for learning.
Further, Applicant does not contend it invented the machine learning algorithms in general or any such algorithm in particular. Machine learning algorithms have existed for over 35 years.  See e.g. Proceedings of the ... International Workshop on Machine Learning. (1985). United States: Morgan Kaufmann Publishers. The Specification discloses that the “look-alike model potion 310 is an XGBoost model trained by an XGBoost machine learning algorithm…and may be selected from among many different potential supervised or unsupervised machine learning algorithm.” See Spec ¶ 45. An invocation to use such old technology in the manner it is intended to be used for its ordinary purpose is both generic and conventional. Affinity Labs of Texas, LLC v. Amazon.com Inc., 838 F.3d 1266, 1269 (Fed. Cir. 2016).


In the Remarks on page 11, Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection that the claims do not fall within the mental processes grouping because they contain limitations that cannot practically be performed in the human mind, including, for example, “training a look-alike machine learned model, with a machine learning algorithm...” 
In response to Applicant’s arguments, the Examiner respectfully disagrees. As discussed above, even if the step is indeed performed by a computer, limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract. Thus, using a generic computer or an existing machine learning algorithm for training a look-alike machine learned model does not take the steps of determining whether the initial segment of users matches a segment of user defined as a variable segment, and calculating a job engagement score for the first user out of the mental processes grouping. 





In the Remarks on page 12, Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection that the Examiner did not identify all the additional elements recited in the claims at issue that go beyond the Examiner’s alleged abstract concept. Instead, the Examiner cherry-picked a subset of the “additional elements” and alleged that these cherry-picked additional elements are not sufficient to integrated the judicial exception into a practical application. For example, the additional elements of a machine-learned go beyond the Examiner’s alleged abstract concept.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Claim 10 does not explicitly recite “a machine learned model”, but instead recites “a look-alike machine learned model.”


In the Remarks on page 14, Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection that the Examiner did not explain why the additional elements recited in the claims at issue do not integrated the Examiner’s alleged abstract idea into a practical application.
In response to Applicant’s arguments, the Examiner respectfully submits that Applicant’s arguments amount to a general allegation that the Examiner did not explain why the additional elements both individually and as a combination do not integrate the judicial exception into a practical application, but without specifically point out which and how each additional element or the combination of elements qualify as integrating an exception or providing significantly more than an exception. 
As can be seen on page 9 of the previous Office Action, these additional elements are recited at a high level of generality, for example, the Specification describes “providing a machine learned model to predict future job engagement for a user in an online network…by the user, with a graphical user interface of the online network, involving looking for, applying to, or otherwise engaging with posted job openings listed in the online network.” See Spec ¶ 19. At best, “The machine learned model may output a job engagement score based on its prediction…” Id. Thus, none of the limitations in the claims and in light of the Specification reflect an improvement to the functioning of a computer itself or another technology, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For at least the reason, the additional elements do not integrate the judicial exception into a practical application.  In order for a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised 2019 Guidance.


In the Remarks on page 15, Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection that the present claims are similar to Example 39 in the 2019 Revised Guidance (2019 PEG).
In response to Applicant’s arguments, the Examiner respectfully disagrees. As discussed during the Interview conducted on 06/13/2022, The Examiner respectfully pointed out that the Alice analysis for Example 39 ends in Prong One because the claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. Moreover, Example 39 addressed technological difficulties related to analyzing graphic images to identify and analyze facial images using a trained neural network (or machine learning model), and retraining the neural network with an updated training data set containing the false positives produced after face detection has been performed on a set of non-facial images. This combination of features provides a robust face detection model that can detect faces in distorted images while limiting the number of false positives. See Background.  Here, Applicant has neither identified nor demonstrated that the present claims provide such image analysis and facial detection. Instead, training a look-alike machine learned model, with a machine learning algorithm, using the transformed training data, is no more than training a generic model using a collection functions and data in some unspecified way without any technological implementation details. They do not improve the functioning of a computer itself, or other technology or technical field. They do not implement the abstract idea with a particular machine that is integral to the claims. They do not transform or reduce a particular article to a different state or thing. They do not apply the abstract idea in a meaningful way beyond linking its use to a particular technological environment. See Revised Guidance, 84 Fed. Reg. at 55.


In the Remarks on page 18, Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection that because the claims at issue recite limitations that the courts have found indicative that an additional element (or combination of elements) may have integrated a judicial exception into a practical application, and because the claims at issue do not recite limitations that the courts have found did not integrated a judicial exception into a practical application, the claims at issue have integrated any alleged judicial exception into a practical application. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. As discussed above, the additional elements, whether considered individually or in an order combination, do not integrate the judicial exception into a practical application because nothing in the claim elements reflects and improvement the functioning of a computer itself, or another technology or technical field, implements the abstract idea with a particular machine that is integral to the claims, affects a transformation or reduce a particular article to a different state or thing, or applies the abstract idea in a meaningful way beyond linking its use to a particular technological environment. See Revised Guidance, 84 Fed. Reg. at 55.


In the Remarks on page 19, Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection that the Examiner did not evaluate the dependent claims under Step 2A Prong One, Step 2A, Prong Two, and Step 2B. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. As can be seen in the bottom on page 8 of the previous Office Action that the dependent claims 11-18 are describing the similar abstract idea as in the independent claim.  



In the Remarks on page 20, Applicant’s arguments with respect to the 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph rejection that each rejected component has a corresponding structure as described below: 
(a) For the training data preparation component, paragraphs [0043] and [0044] describe how the training data preparation component performs one or more transformation on data object from databases. However, the paragraphs fail to provide a corresponding structure for supporting the “training data preparation component” to perform the claimed acts, such as a training data preparation component executed by a processor configured to obtain training data.  
(b) For the machine learning algorithm, paragraphs [0045]-[0047] describe various type of machine learning algorithms and trained to perform the acts, but none of them recite a corresponding structure for supporting the “machine learning algorithms” to perform the claimed acts, such as a machine learning algorithm is implemented by a computer to train a look-alike machine learning model using the transformed training data.
(c) For the initial segmentation component, paragraphs [0040] and [0041] describe details about the initial segmentation component selects the initial segment. However, the paragraphs fail to provide any physical structure supporting the “initial segmentation component” to perform the claimed acts, such as an initial segmentation component, executed by a processor, to obtain information about a first user…
(d) For the final segmentation component, paragraphs [0048]-[0050] describe specific example of potential way to segment users, including specific types of segments and specific segmentation techniques. However, the paragraphs fails to provide any corresponding structure for supporting the “final segmentation component” to perform the claimed acts.


In the Remarks on page 21, Applicant argues that Matlick fails to teach or suggest “determine whether the initial segment of users matches a segment of users defined as a variable segment, and in response to a determination that the initial segment matches the segment of users defined as a variable segment, cause the look-alike machine learned model to calculate a job engagement score for the first user by passing the information about the first use to the look-alike machine learned model.” 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Matlick discloses two different contact (user) segments, namely a contact segment 124 for matching identified contacts, and a segment 116 for anonymous contacts. The contact list are hashed or otherwise de-identified by an algorithm. Publisher 118 compares the hashed identifiers from the contact list with the anonymous identifiers in the anonymous contact segment 116, and the matching identifiers are identified as contact segment 124 (see ¶ 64-65 and ¶ 83-84); The CCM 100 may perform searches based on job title, or any other category, then segments the group of user intent vectors with a topic relevancy value above a given threshold (see ¶ 133-136). Matlick further discloses obtaining and cleaning a dataset, selecting an machine learning algorithm, dividing the dataset into training data and testing data, training the model using the selected machine learning algorithm, and determining the metrics for the model; The features are used to train the ML model as a computer learning model the predicts which domain is most likely associated with the IP address, and calculate the consumption scores (see ¶ 50-52 and ¶ 143-145). Thus, Matlick suggests at least determining a first contact segment contains the matching identifiers contacts, and a second segment contains the anonymous contacts; and train the machine learning model to calculate the consumption score based on a comparison of the domain relevancy score with the overall relevancy score. 
Therefore, when given the broadest reasonable interpretation to one ordinary skill in the art, Matlick teaches the limitations in the form of Applicant claimed.  



Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matters which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The subject matters which are not in the original specification is as follows:

Regarding claims 1, 10 and 19, the claims recite limitations “prior to presenting content to the first user based on the assignment of the first user to an initial segment”. The newly added limitations appear to constitute new matter. Applicant did not point out, nor was Examiner able to find, any support for these newly added limitations in the specification as originally filed. Applicant is required to cancel the new matter throughout the application in the reply to this Office Action. 
Dependent claims 2-9, 11-18 and 20 are also rejected for the same reasons as each depends on the rejected claims.




Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-9 recite a system comprising “a training data preparation component”, “a machine learning algorithm”, “an initial segmentation component”, and “a final segmentation component”, which are directed the means (or step) plus function limitation that invokes 35 U.S.C. § 112, (f), or pre-AIA  35 U.S.C. 112, sixth paragraph, see MPEP 2181 (I)(A).
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Here, even though “means for” has not been explicitly recited, claim limitations “a training data preparation component”, “a machine learning algorithm”, “an initial segmentation component”, and “a final segmentation component” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder with functional language “a training data preparation component” configured to obtain training data, and to transform the training data, “a machine learning algorithm” configured to train a look-alike machine learned model to take information about a user and calculate a job engagement score for the user, “an initial segmentation component” configured to obtain information about a first user, assign the first user to an initial segment of users based on the information about the first user, and determine whether the initial segment of users matches a segment of users defined as a variable segment, and “a final segmentation component” configured to re-assign the first user to a final segment of users different than the initial segment of users, based on the calculated job engagement score for the first user. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claims 1-9, as discussed above, the claims include language that invoke 35 U.S.C. § 112 (f), or sixth paragraph.  However, the written description fails to (1) disclose the corresponding structure, material, or acts for the claimed function and/or (2) clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  Here, the claims recite the following limitations: 1) “a training data preparation component configured to obtain training data, and to transform the training data” are directed to specialized functions for obtaining training data, and transforming the training data, and thus the functions are indefinite. 2) “a machine learning algorithm configured to train a look-alike machine learned model to take information about a user and calculate a job engagement score for the user…” are directed to specialized function for training a look-alike machine learned model to take information about a user and calculating a job engagement score for the user, and thus the functions are indefinite. 3) “an initial segmentation component configured to obtain information about a first user, assign the first user to an initial segment of users based on the information about the first user, and determine whether the initial segment of users matches a segment of users defined as a variable segment” are directed to specialized functions for obtaining information about a first user, assigning the first user to an initial segment of users based on the information about the first user, and determining whether the initial segment of users matches a segment of users defined as a variable segment, and thus the functions are indefinite. 4) “a final segmentation component configured to re-assign the first user to a final segment of users different than the initial segment of users, based on the calculated job engagement score for the first user” is directed to specialized function for re-assigning the first user to a final segment of users different than the initial segment of users, based on the calculated job engagement score for the first user, and thus the function is indefinite. 
For each of the indefinite function as described above, Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-9 are directed to a system comprising software modules that invoke 35 U.S.C. § 112, (f), or pre-AIA  35 U.S.C. 112, sixth paragraph, without reciting sufficient structure in the claims to achieve the functions, which are not fall within the four statutory categories; claims 10-18 are directed to a method without tied to a particular machine for performing the steps, which falls outside of the four statutory categories; However, claims 1-18 will be included in Step 2 Analysis for the purpose of compact prosecution. Claims 19-20 are directed to a non-transitory machine-readable storage medium comprising instructions, which falls within the statutory category of a product.
With respect to claims 1-9, claim 1 recites a system without positive recitation of any physical structure in the body is considered to be software per se and therefore is not fall within any of the four statutory categories. If Applicant desired to claim an apparatus (system, device) claim, it must be included at least one identified hardware (e.g., a processor, memory) in the body of the claim.
With respect to claims 10-18, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claims for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test). 
 In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance); 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative. Claim 10 recites the limitations of “obtaining training data..., transforming the training data, training a look-alike machine learned model, with a machine learning algorithm, using the transformed training data…, obtaining information about a first user, assigning the first user to an initial segment of user…, determining whether the initial segment of user matches a segment of user defined as a variable segment, calculating a job engagement score for the first user, and re-assigning the first user to a final segment of users different that the initial segment of users, based on the calculated job engagement score for the first user”.  None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations of “obtaining information about a first user, assigning the first user to an initial segment of user…, determining whether the initial segment of user matches a segment of user defined as a variable segment, calculating a job engagement score for the first user, and re-assigning the first user to a final segment of users different that the initial segment of users, based on the calculated job engagement score for the first user”, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “via a graphical user interface of an online network”, and “a machine learning algorithm,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “via a graphical user interface of an online network” language, and “training a look-alike machine learned model, with a machine learning algorithm” is no more than training a generic model using a collection functions and data in some unspecified way without any technological implementation details, but instead linking the use of the judicial exception to a particular technological environment. See MPEP § 2106.05(e). The claim encompasses a user simply obtaining information about a first user, assigning the first user to an initial segment, determining whether the initial segment of the users matches a segment, calculating a job engagement score, and re-assigning the first user. The mere nominal recitation of generic computer components and machine learning algorithm do not take the claim out of the mental processes grouping. See 84 Fed. Reg. 52.  Dependent claims 11-18 recite the limitations of “comparing…, retraining, and calculating one or more metrics…” are describing the similar abstract idea as in claim 10 above. Accordingly, the claims recite an abstract idea.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 10 recites the additional elements of “via a graphical user interface of an online network”, and “a machine learning algorithm” for training a look-alike machine learned model. The specification discloses these additional elements at a high level of generality, for example, “providing a machine learned model to predict future job engagement for a user in an online network…by the user, with a graphical user interface of the online network, involving looking for, applying to, or otherwise engaging with posted job openings listed in the online network.” See Spec ¶ 19. These additional elements are merely as tools to perform the generic computer functions including receiving, manipulating, and transmitting interaction data over a network. See Spec. ¶ 71. Thus, none of the limitations in the claims reflects an improvement to the functioning of a computer itself or another technology, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 10 recites the additional elements of “via a graphical user interface of an online network”, and “a machine learning algorithm” for training a look-alike machine learned model. The specification discloses these additional elements at a high level of generality, for example, “providing a machine learned model to predict future job engagement for a user in an online network…by the user, with a graphical user interface of the online network, involving looking for, applying to, or otherwise engaging with posted job openings listed in the online network.” See Spec ¶ 19. These additional elements are merely as tools to perform the generic computer functions including receiving, manipulating, and transmitting interaction data over a network. See Spec. ¶ 71. However, generic computer functions including receiving, storing and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
For the foregoing reasons, claims 10-18 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other system claims 1-9 and medium claims 19-20 parallel claims 10-18—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-11, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matlick et al., (US 2021/0073661, hereinafter: Matlick), and in view of Bhatia et al., (US 2020/0104395, hereinafter: Bhatia), and further in view of Priyadarshan et al., (US 2012/0041792, hereinafter: Priyadarshan). 
Regarding claim 1, Matlick discloses a system for training and using a machine learned model, comprising: 
a training data preparation component configured to obtain training data, the training data including data from one or more user profiles in an online network and corresponding job engagement data, the job engagement data including information about interactions (see ¶ 42-44, ¶ 50, ¶ 121-122, ¶ 294), via a graphical user interface of the online network, between corresponding users and job-related content in the online network, and to transform the training data; 
a machine learning algorithm configured to train a look-alike machine learned model using the transformed training data, to cause the look-alike machine learned model to take information about a user and calculate a job engagement score for the user, the job engagement score being a prediction of future interactions, via the graphical user interface of the online network, between the user and job-related content in the online network, within a predetermined time period (see ¶ 86,¶ 195-197, ¶ 202-203, ¶ 208-209, ¶ 324, ¶ 457); 
an initial segmentation component configured to obtain information about a first user (see ¶ 60-62, ¶ 106), assign the first user to an initial segment of users based on the information about the first user, the initial segment being one of a plurality of segments of users (see ¶ 54, ¶ 117-119, ¶ 136), determine whether the initial segment of users matches a segment of users defined as a variable segment (see ¶ 64-65, ¶ 83-84, ¶ 119), and, in response to a determination that the initial segment matches the segment of users defined as a variable segment, cause the look-alike machine learned model to calculate a job engagement score for the first user by passing the information about the first user to the look-alike machine learned model (see ¶ 202-203, ¶ 208-209).  

Matlick discloses a machine learning algorithm for training a classifier model using the training data or the past experience as a predictive model for making predictions based on input dataset (see ¶ 38-43), and calculating a job engagement score for the user (see ¶ 202-203, ¶ 237).
Matlick does not explicitly disclose a graphical user interface and training a “look-alike” model using the transformed training data; however, Bhatia in an analogous art for performing automatic segment of users discloses
via a graphical user interface of the online network, between corresponding users and job-related content in the online network, and to transform the training data (see ¶ 9, ¶ 27, ¶ 33, ¶ 64, ¶ 71, ¶ 158-159); and
a machine learning algorithm configured to train a look-alike machine learned model using the transformed training data (see ¶ 8, ¶ 27, ¶ 93, ¶ 196). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matlick to include the teaching of Bhatia in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an information visualization solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Matlick and Bhatia do not explicitly disclose the following limitations; however, Priyadarshan in an analogous for customizing population discloses
a final segmentation component configured, prior to presenting content to the first user based on the assignment of the first user to an initial segment, to re-assign the first user to a final segment of users different than the initial segment of users, based on the calculated job engagement score for the first user (see ¶ 26, ¶ 70, ¶ 213, ¶ 221 and ¶ 224). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matlick and in view of Bhatia to include the teaching of Priyadarshan in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focus solution in user segmentation, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5, Matlick discloses the system of claim 1, wherein the training data additionally includes engagement data regarding engagement with the online network generally (see ¶ 201-203).  
Regarding claim 6, Matlick discloses the system of claim 1, wherein the transforming includes calculating one or more metrics on the training data and including the one or more metrics in the transformed training data (see ¶ 42-44, ¶ 50, ¶ 143).  
Regarding claim 8, Matlick discloses the system of claim 1, wherein the machine learning algorithm is a neural network (see ¶ 45-47); (see also Bhatia: ¶ 17, ¶ 38, ¶ 64). 
Regarding claim 9, Matlick discloses the system of claim 1, wherein the training includes learning a weight for each of one or more features of the transformed training data (see ¶ 48-50, ¶ 101); (see also Bhatia: ¶ 34, ¶ 134).
  

Regarding claim 10, Matlick discloses a computerized method comprising: 
obtaining training data, the training data including data from one or more user profiles in an online network and corresponding job engagement data, the job engagement data including information about interactions (see ¶ 42-44, ¶ 50, ¶ 121-122, ¶ 294), via a graphical user interface of the online network, between corresponding users and job-related content in the online network; 
transforming the training data; 
training a look-alike machine learned model, with a machine learning algorithm, using the transformed training data, to cause the look-alike machine learned model to take information about a user and calculate a job engagement score for the user, the job engagement score being indicative of a prediction of future interactions, via the graphical user interface of the online network, between the user and job-related content in the online network, within a predetermined time period (see ¶ 86,¶ 195-197, ¶ 202-203, ¶ 208-209, ¶ 324, ¶ 457); 
obtaining information about a first user (see ¶ 60-61 ¶ 106); 
assigning the first user to an initial segment of users based on the information about the first user, the initial segment being one of a plurality of segments of users (see ¶ 54, ¶ 117-119, ¶ 136); 
determining whether the initial segment of users matches a segment of users defined as a variable segment (see ¶ 64-65, ¶ 83-84, ¶ 119); 
in response to a determination that the initial segment matches the segment of users defined as a variable segment, calculating a job engagement score for the first user by passing the information about the first user to the look-alike machine learned model (see ¶ 202-203, ¶ 208-209). 

Matlick discloses a machine learning algorithm for training a classifier model using the training data or the past experience as a predictive model for making predictions based on input dataset (see ¶ 38-43), and calculating a job engagement score for the user (see ¶ 202-203, ¶ 237).
Matlick does not explicitly disclose a graphical user interface and training a “look-alike” model using the transformed training data; however, Bhatia in an analogous art for performing automatic segment of users discloses
via a graphical user interface of the online network, between corresponding users and job-related content in the online network (see ¶ 9, ¶ 23-24, ¶ 27, ¶ 71); 
transforming the training data (see ¶ 33, ¶ 64, ¶ 158-159); 
training a look-alike machine learned model, with a machine learning algorithm, using the transformed training data (see ¶ 8, ¶ 27, ¶ 93, ¶ 196).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matlick to include the teaching of Bhatia in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an information visualization solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Matlick and Bhatia do not explicitly disclose the following limitations; however, Priyadarshan in an analogous for customizing population discloses
prior to presenting content to the first user based on the assignment of the first user to an initial segment, re-assigning the first user to a final segment of users different than the initial segment of users, based on the calculated job engagement score for the first user (see ¶ 26, ¶ 70, ¶ 213, ¶ 221 and ¶ 224). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matlick and in view of Bhatia to include the teaching of Priyadarshan in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focus solution in user segmentation, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  


Regarding claim 11, Matlick discloses the method of claim 10, further comprising: 
comparing actual job engagement of the first user over the predetermined time period with the final segment of users to which the first user was assigned (see ¶ 160, ; and 
based on the comparison, retraining the look-alike machine learned model (see ¶ 50, ¶ 264, ¶ 403).  

Regarding claim 15, Matlick discloses the method of claim 10, wherein the training data additionally includes engagement data regarding engagement with the online network generally (see ¶ 201-203).  
Regarding claim 16, Matlick discloses the method of claim 10, wherein the transforming includes calculating one or more metrics on the training data and including the one or more metrics in the transformed training data (see ¶ 42-44, ¶ 50, ¶ 143).  
Regarding claim 18, Matlick discloses the method of claim 10, wherein the machine learning algorithm is a neural network (see ¶ 45-47).  

Regarding claim 19, Matlick discloses a non-transitory machine-readable storage medium (see ¶ 462) comprising instructions which, when implemented by one or more machines, cause the one or more machines to perform operations comprising: 
obtaining training data, the training data including data from one or more user profiles in an online network and corresponding job engagement data, the job engagement data including information about interactions (see ¶ 42-44, ¶ 50, ¶ 121-122, ¶ 294), via a graphical user interface of the online network, between corresponding users and job-related content in the online network; 
transforming the training data; 
training a look-alike machine learned model, with a machine learning algorithm, using the transformed training data, to cause the look-alike machine learned model to take information about a user and calculate a job engagement score for the user, the job engagement score being indicative of a prediction of future interactions, via the graphical user interface of the online network, between the user and job-related content in the online network, within a predetermined time period (see ¶ 86,¶ 195-197, ¶ 202-203, ¶ 208-209, ¶ 324, ¶ 457); 
obtaining information about a first user (see ¶ 60-61 ¶ 106); 
assigning the first user to an initial segment of users based on the information about the first user, the initial segment being one of a plurality of segments of users (see ¶ 54, ¶ 64-65, ¶ 83-84, ¶ 117-119); 
determining whether the initial segment of users matches segment of users defined as a variable segment (see ¶ 64-65, ¶ 83-84, ¶ 119); 
in response to a determination that the initial segment matches the segment of users defined as a variable segment, calculating a job engagement score for the first user by passing the information about the first user to the look-alike machine learned model (see ¶ 202-203, ¶ 208-209).

 Matlick discloses a machine learning algorithm for training a classifier model using the training data or the past experience as a predictive model for making predictions based on input dataset (see ¶ 38-43), and calculating a job engagement score for the user (see ¶ 202-203, ¶ 237).
Matlick does not explicitly disclose a graphical user interface and training a “look-alike” model using the transformed training data; however, Bhatia in an analogous art for performing automatic segment of users discloses
via a graphical user interface of the online network, between corresponding users and job-related content in the online network (see ¶ 9, ¶ 23-24, ¶ 27, ¶ 71); 
transforming the training data (see ¶ 33, ¶ 64, ¶ 158-159); 
training a look-alike machine learned model, with a machine learning algorithm, using the transformed training data (see ¶ 8, ¶ 27, ¶ 93, ¶ 196).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matlick to include the teaching of Bhatia in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an information visualization solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Matlick and Bhatia do not explicitly disclose the following limitations; however, Priyadarshan in an analogous for customizing population discloses
prior to presenting content to the first user based on the assignment of the first user to an initial segment, re-assigning the first user to a final segment of users different than the initial segment of users, based on the calculated job engagement score for the first user (see ¶ 26, ¶ 70, ¶ 213, ¶ 221 and ¶ 224). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matlick and in view of Bhatia to include the teaching of Priyadarshan in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focus solution in user segmentation, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 20, Matlick discloses the non-transitory machine-readable storage medium of claim 19, wherein the operations further comprise: 
obtaining training data, the training data including data from one or more user profiles in an online network and corresponding job engagement data, the job engagement data including information about interactions (see ¶ 42-44, ¶ 50, ¶ 121-122, ¶ 294), via a graphical user interface of the online network, between corresponding users and job-related content in the online network; 
transforming the training data; 
training a look-alike machine learned model, with a machine learning algorithm, using the transformed training data, to cause the look-alike machine learned model to take information about a user and calculate a job engagement score for the user, the job engagement score being indicative of a prediction of future interactions, via the graphical user interface of the online network, between the user and job-related content in the online network, within a predetermined time period (see ¶ 86,¶ 195-197, ¶ 202-203, ¶ 208-209, ¶ 324, ¶ 457); 
obtaining information about a first user (see ¶ 60-61 ¶ 106); 
assigning the first user to an initial segment of users based on the information about the first user, the initial segment being one of a plurality of segments of users (see ¶ 54, ¶ 117-119, ¶ 136); 
determining whether the initial segment of users matches a predetermined segment of users on which re-assignment to a different segment should be attempted (see ¶ 64-65, ¶ 83-84, ¶ 119); 
in response to a determination that the initial segment matches the predetermined segment, calculating a job engagement score for the first user by passing the information about the first user to the look-alike machine learned model (see ¶ 202-203, ¶ 208-209).
Matlick discloses a machine learning algorithm for training a classifier model using the training data or the past experience as a predictive model for making predictions based on input dataset (see ¶ 38-43), and calculating a job engagement score for the user (see ¶ 202-203, ¶ 237).
Matlick does not explicitly disclose a graphical user interface and training a “look-alike” model using the transformed training data; however, Bhatia in an analogous art for performing automatic segment of users discloses
via a graphical user interface of the online network, between corresponding users and job-related content in the online network (see ¶ 9, ¶ 23-24, ¶ 27, ¶ 71); 
transforming the training data (see ¶ 33, ¶ 64, ¶ 158-159); 
training a look-alike machine learned model, with a machine learning algorithm, using the transformed training data (see ¶ 8, ¶ 27, ¶ 93, ¶ 196).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matlick to include the teaching of Bhatia in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an information visualization solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Matlick and Bhatia do not explicitly disclose the following limitations; however, Priyadarshan in an analogous for customizing population discloses
re-assigning the first user to a final segment of users different than the initial segment of users, based on the calculated job engagement score for the first user (see ¶ 221 and ¶ 224). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matlick and in view of Bhatia to include the teaching of Priyadarshan in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focus solution in user segmentation, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2-4, 7, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matlick and in view of  Bhatia and  Priyadarshan as applied to claims 1, 5-6, 8-11, 15-16 and 18-20 above, and further in view of Gu et al., (US 2019/0228343, hereinafter: Gu). 
Regarding claims 2 and 12, Matlick, Bhatia and Priyadarshan do not explicitly disclose the following limitations; however, Gu in an analogous art for job application processing discloses the system/method, wherein the interactions include applications for jobs in the online network (see ¶ 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matlick and in view of Bhatia and Priyadarshan to include the teaching of Gu in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for job application processing, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 3 and 13, Matlick, Bhatia and Priyadarshan do not explicitly disclose the following limitations; however, Gu discloses the system/method, wherein the interactions include job searches in the online network (see ¶ 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matlick and in view of Bhatia  and Priyadarshan to include the teaching of Gu in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for job application processing, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claims 4 and 14, Matlick, Bhatia and Priyadarshan do not explicitly disclose the following limitations; however, Gu discloses the system/method, wherein the interactions include views of job listings in the online network (see ¶ 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matlick and in view of Bhatia and Priyadarshan to include the teaching of Gu in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for job application processing, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claims 7 and 17, Matlick, Bhatia and Priyadarshan do not explicitly disclose the following limitations; however, Gu discloses the system/method, wherein the machine learning algorithm is an XGBoost machine learning algorithm (see ¶ 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matlick and in view of Bhatia  and Priyadarshan to include the teaching of Gu in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for job application processing, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mascaro et al., (US 2017/0308960) discloses a method for identifying segments of users and to apply multiple predictive models to each segment of users based on user experiences that are likely to be satisfying to the recipients while concurrently testing the performance of level.
Qu et al., (US 8655695 B1) discloses a method for generating expanded user segments based on a target segment of users associated with a specified target feature.
Roy et al., “A Machine Learning approach for Automation of Resume Recommendation system”, Vellore Institute of Technology, Vellore, TN, India, International Conference on Computational Intelligence and Data Science (ICCIDS 2019), Procedia Computer Science 167 (2020) 2318-2327.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624